Name: Commission Decision No 2182/83/ECSC of 27 July 1983 imposing definitive anti-dumping duties on imports of certain iron or steel coils originating in Argentina, Brazil, Canada and Venezuela
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1983-08-02

 Avis juridique important|31983S2182Commission Decision No 2182/83/ECSC of 27 July 1983 imposing definitive anti-dumping duties on imports of certain iron or steel coils originating in Argentina, Brazil, Canada and Venezuela Official Journal L 210 , 02/08/1983 P. 0005 - 0006 Spanish special edition: Chapter 11 Volume 28 P. 0154 Portuguese special edition Chapter 11 Volume 28 P. 0157 *****COMMISSION DECISION No 2182/83/ECSC of 27 July 1983 imposing definitive anti-dumping duties on imports of certain iron or steel coils originating in Argentina, Brazil, Canada and Venezuela THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Coal and Steel Community, Having regard to Commission recommendation No 3018/79/ECSC of 21 December 1979 on protection against dumped or subsidized imports from countries not members of the European Coal and Steel Community (1), as last amended by recommendation No 3025/82/ECSC (2), and in particular Article 12 thereof, within the Advisory Committee as provided for under the above recommendation, Whereas, A. Provisional action The Commission, by Decision No 702/83/ECSC (3), as amended by Decision No 1638/83/ECSC (4), imposed provisional anti-dumping duties on certain iron or steel coils originating in Argentina, Brazil, Canada and Venezuela and accepted price undertakings from three exporters of the product of Canadian origin. B. Subsequent procedures Following the imposition of the provisional anti-dumping duties, representatives of an exporting country, Argentina, and a Venezuelan exporter, CVG-Siderurgica del Orinoco, CA, requested, and were granted, an opportunity to be heard by the Commission. The Argentinian representatives also made written submissions making known their views on the duty. C. Dumping No new evidence on dumping has been received since the imposition of the provisional duties and the Commission, therefore, considers its findings on dumping as set out in Decision No 702/83/ECSC to be definitive. D. Injury No evidence regarding injury to the Community industry has been submitted to alter the Commission's conclusions on injury reached in Decision No 702/83/ECSC. However representatives of the Government of Argentina, which of the four countries concerned exported the smallest quantity of the product to the Community, argued that the effect of Argentinian imports on the ECSC industry should be looked at in isolation and considered not to have caused material injury. In analyzing whether cumulation was appropriate in each case the Commission considered whether the dumped imports were a contributory factor to the material injury sustained by the Community industry. In reaching its conclusion, the factors considered were the comparability of the imported products, the total volume of imports, the increase in volume of imports from the previous comparable period and the low level of prices attributable to products of all supplying countries. Therefore the Commission took the view that the exports by the countries concerned, i.e. Argentina, Brazil, Canada and Venezuela, were under such conditions that should the Commission treat any one country in isolation it would be acting in a discriminatory manner against the rest. Accordingly, the Commission concluded that for the purposes of establishing injury sustained by the ECSC industry, regard should be paid to the effect of the dumped imports cumulated from all four countries concerned. In the Commission's view, therefore, the facts as finally determined show that the injury being caused by dumped imports of certain iron or steel coils originating in Argentina, Brazil, Canada and Venezuela, taken in isolation from that caused by other factors, has to be considered as material. The Commission has received no submissions regarding Community interest and accordingly has no reason to alter the views expressed in Decision No 702/83/ECSC. In these circumstances, protection of the Community's interests calls for the imposition of definitive anti-dumping duties on imports of certain iron or steel coils originating in Argentina, Brazil, Canada and Venezuela. E. Definitive duty In the light of the above determination the amount of the definitive anti-dumping duties should be the same as the amount of the provisional anti-dumping duties. F. Undertaking The provisional anti-dumping duty did not apply to three exporters of the product of Canadian origin following acceptance by the Commission of price undertakings offered by them. The relevant definitive anti-dumping duty should, for the same reason, not apply to exports by these companies. Following the imposition of the provisional duty, a further Canadian producer, Stelco Inc., offered a price undertaking which, after consultation, was accepted by the Commission. The definitive duty should accordingly not apply to exports of the product by this company. A Venezuelan producer, CVG-Siderurgica del Orinoci, CA, and a Canadian exporter, Algoma Steel Corporation Ltd, also offered price undertakings which, after consultation, the Commission did not consider acceptable. G. Collection of provisional duty The amounts secured by way of provisional anti-dumping duties should be definitively collected, HAS ADOPTED THIS DECISION: Article 1 1. Definitive anti-dumping duties are hereby imposed on imports of iron or steel coils for re-rolling, as defined in Note 1 (k) to chapter 73 of the Common Customs Tariff, other than for 'electrical' sheets and plates falling within Common Customs Tariff subheadings 73.08 ex A and 73.08 B and corresponding to NIMEXE codes 73.08-03, 05, 07, 21, 25, 29, 41, 45 and 49 originating in Argentina, Brazil, Canada and Venezuela. 2. The amount of the duties shall be: - 29 ECU per 1 000 kilograms net for products originating in Argentina, - 64 ECU per 1 000 kilograms net for products originating in Brazil, - 81 ECU per 1 000 kilograms net for products originating in Canada, and - 88 ECU per 1 000 kilograms net for products originating in Venezuela. 3. The duty shall not apply to products originating in Canada produced and exported by Dofasco Inc., Hamilton, Ontario and Sidbec-Dosco Ltd, Montreal, Quebec, Stelco Inc., Hamilton, Ontario or produced by Dofasco Inc. and exported by Titan International Corporation. 4. The price undertaking offered by Stelco Inc., Hamilton, Ontario is hereby accepted and the proceeding is hereby terminated in respect of this company. 5. The provisions in force concerning customs duties shall apply for the application of the duty. Article 2 The amounts secured by way of provisional anti-dumping duty under Decision No 702/83/ECSC shall de definitively collected in their entirety. Article 3 This Decision shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Decision shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 July 1983. For the Commission Wilhelm HAFERKAMP Vice-President (1) OJ No L 339, 31. 12. 1979, p. 15. (2) OJ No L 317, 13. 11. 1982, p. 17. (3) OJ No L 82, 29. 3. 1983, p. 9. (4) OJ No L 160, 18. 6. 1983, p. 32.